Citation Nr: 1107873	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to February 
1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

In October 2010, the Board requested an etiology opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 
(2010).  This opinion has been obtained and associated with the 
claims file.


FINDING OF FACT

The competent and probative evidence of record reflects that the 
Veteran's hepatitis C is at least as likely as not etiologically 
related to his military service.  


CONCLUSION OF LAW

Service connection for hepatitis C is warranted..  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for hepatitis C, any error by 
VA in complying with the requirements of VCAA as to this issue is 
moot.  

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
hepatitis C.  The Veteran essentially contends that he acquired 
hepatitis while on active duty service from June 1972 to February 
1994.  

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed several risk factors in service, including 
incurring cuts and scrapes through his job as a wheel vehicle 
mechanic, sharing razors with other soldiers, picking up discarded 
razors during cleaning duty, having multiple sex partners, and being 
administered several jet injections.  He denies ever having received 
or ever using illegal drugs.  

In support of this claim, the Veteran has pointed to service 
treatment records for the period April 1972 to February 1994 
showing that he was treated several times for epigastric pain and 
various stomach/gastrointestinal ailments.  He argues that these 
complaints are evidence that he had hepatitis C in service.

Relevant service treatment records include a September 1977 
record reflecting the Veteran was seen at the base clinic with 
complaints of severe diarrhea for the previous 24 hours.  The 
diagnosis was diarrhea; he was treated with Kaopectate and 
advised to rest in his quarters for 24 hours.  In September 1978, 
he was seen in the emergency room with complaints of a history of 
nausea and vomiting, myalgias, frontal headaches, fever, light 
chills and sore throat without rash.  The diagnosis was 
gastroenteritis.

In November 1981, he was seen in the emergency room with 
complaints of pain in the middle of his stomach for the past two 
days.  It was noted that he had epigastric tenderness without 
swelling or masses.  The diagnosis was "rule out peptic ulcer."  
He was treated with donnetal and Mylanta.  In May 1984, he was 
treated for complaints of abdominal cramps that awakened him 
during the night.  It was noted that he had no diarrhea, nausea, 
or vomiting.  The diagnosis in the treatment notes is illegible.

The following month, June 1984, he was seen again with complaints 
of stomach pain following lunch.  The notes indicate that he had 
been experiencing stomach trouble since the previous month, 
described as a knotted, cramped, and tight feeling without 
vomiting or diarrhea.  The diagnosis was reflux esophagitis.  The 
examiner advised him to continue taking Mylanta and noted that an 
upper gastrointestinal series was not needed at that time.  He 
was further advised to follow up as needed.

In June 1986, the Veteran was seen in the emergency room with 
complaints of "unremitting epigastric pain" during the night 
that was usually relieved with an over-the-counter antacid.  It 
was noted that the pain was non-radiating and not associated with 
nausea.  He denied having black stools, vomiting blood, or blood 
in his stool.  His abdomen was noted as soft with mild epigastric 
tenderness, normal bowel sounds, and no peritoneal signs.  The 
diagnosis was "suspect reflux esophagitis."  

The claims folder contains a report of a medical examination 
performed in May 1989, which indicated normal findings.  However, 
a complete blood count test indicated a finding of morphologic 
changes in the Veteran's red blood count.  The claims folder also 
contains a record of the Veteran's immunizations from April 1976 
to May 1989.

In October 1993, the Veteran underwent his service retirement 
medical examination.  On the "Report of Medical History" form, 
the only medical abnormality he noted was "pain or pressure in 
chest."  On the back of the form, there is an indication of his 
having intermittent heartburn for the previous five months 
without medication treatment.  The accompanying medical 
examination report indicates all normal findings.  The examiner 
specifically noted that the Veteran had no identifying body 
marks, including tattoos.  During the examination, the Veteran 
also underwent blood testing.  The results indicated "1+ 
macrocytosis." 

In September 2004, the Veteran was diagnosed with hepatitis C 
based on laboratory results with confirmation by liver biopsy in 
February 2005.  He began receiving outpatient therapy at the 
Durham, North Carolina VA Medical Center (VAMC) in March 2005, 
consisting of weekly peg interferon injections and Ribavirin 
twice daily.

In August 2005, the Veteran completed a VA questionnaire 
regarding risk factors for hepatitis.  He denied using 
intravenous drugs or intranasal cocaine, as well as ever engaging 
in high-risk sexual activity, undergoing hemodialysis, having any 
tattoos or body piercings, having acupuncture with non-sterile 
needles, having a blood transfusion or being a healthcare worker 
exposed to contaminated blood or fluids.  However, he claimed 
that during service, he had shared toothbrushes or razor blades, 
worked on clean-up duty and had dental work done with possibly 
non-sterile instruments.  In March 2009, he amended his list of 
risk factors to include a history of multiple sex partners.  The 
claims folder also indicates that during treatment at the VAMC in 
March 2005, he told a social worker that felt that he might have 
contracted the hepatitis C virus through a "dirty needle" at 
his workplace.

Following denial of his service connection claim, the Veteran 
submitted a one-page medical opinion dated April 2006 from his 
treating physician at the VAMC, Dr. P.G.K.  The claims folder 
indicates that Dr. P.G.K. was the supervising physician during 
the Veteran's liver biopsy in February 2005.  He opined that it 
was at least as likely as not that the Veteran's chronic 
hepatitis C was related to an injury, disease or event in 
service.  On the form, Dr. P.G.K. listed "the precipitating 
event or injury" as the Veteran's statement that he shared 
razors with other troops during service.

In March 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  During the hearing, he 
reiterated his allegation that he contracted the hepatitis C 
virus during service and especially noted the October 1993 blood 
results showing that he had macrocytosis, which he defined as 
"liver disease."  In addition to the aforementioned risk 
factors, the Veteran also claimed that he had been given several 
air jet injections during service, and a gamma globulin injection 
prior to deployment in Honduras in 1987, which he contends also 
put him at greater risk for and/or resulted in his contracting 
hepatitis C.  

Based on the above, the Board requested a VHA opinion in October 
2010.  The November 2010 VHA opinion discusses the above facts, 
describing the September 2004 laboratory results and February 
2005 biopsy findings in greater detail.  Most pertinent to this 
discussion, the physician noted that the February 2005 liver 
biopsy "revealed grade 2 inflammation and stage 2 fibrosis," 
which she characterized as "[t]he strongest evidence that the 
appellant was infected with hepatitis C during his military 
service."  She noted the median rate of progression of hepatitis 
C in general and for males belonging to various age groups.  She 
observed that, "if his infection occurred after he was 
discharged from the military, his disease progressed from initial 
infection to stage 2 fibrosis in less than 12 years."  She 
concluded that, "Based on the stage of disease observed at 
biopsy, and the reported rate of progression of fibrosis in 
chronic hepatitis C infection, I believe it is as likely as not 
that he became infected with hepatitis C during his military 
service from 1972-1994."

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).

The Board finds the November 2010 VHA opinion in this case to be 
extremely probative to the matter at hand.  The physician in this 
case clearly reviewed the claims folder, including the Veteran's 
service treatment records and post-service medical records.  She 
discussed the Veteran's hepatitis C risk factors and the 
pertinent laboratory and biopsy findings in great detail.  She 
explained the rationale behind her etiology opinion with specific 
reference to the facts of the Veteran's claim and with a 
discussion of the pertinent medical principles.  For these 
reasons, the Board finds the November 2010 VHA opinion to be 
highly probative in establishing a connection between the 
Veteran's military service and his diagnosed hepatitis C.

In short, the Board finds that the competent and probative 
evidence of record establishes that the Veteran's current 
hepatitis C is at least as likely as not etiologically linked to 
his military service.  Specifically, a trained infectious disease 
specialist has offered an opinion and rationale linking the 
Veteran's hepatitis C to his military service.  Therefore, 
service connection for hepatitis C is warranted.


ORDER

Entitlement to service connection for hepatitis C is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


